Citation Nr: 9928912	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.  

2. Entitlement to service connection for residuals of a 
facial nerve injury, to include impaired vision.  

3. Entitlement to service connection for residuals of a 
concussion.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to March 
1975, and from April 1975 to January 1977.  

Service connection for a left knee disorder, as well as the 
other disorders at issue, was denied in an April 1996 rating 
action.  The veteran was notified of this decision on April 
15, 1996.  A statement, received on April 15, 1997, was 
accepted as a Notice of Disagreement (NOD), and a statement 
of the case (SOC) was issued on June 26, 1997.  At that time, 
the veteran had until August 26, 1997 to submit a substantive 
appeal.  In an August 1997 letter, the veteran provided 
information with regard to his preservice knee condition.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
accepted this letter as a substantive appeal, and provided 
the veteran with a supplemental statement of the case (SSOC) 
in April 1998, limited to the issue of entitlement to service 
connection for a left knee disorder.  In this SSOC, the RO 
noted that no timely substantive appeal had been received on 
the other issues, and hence they were not in an appellate 
status.  

In June 1998, the veteran submitted a substantive appeal, in 
which he stated "I stay with my statement on my original 
claim."  On August 18, 1998, the veteran was furnished with 
a SSOC on all the issues noted on the title page.  These 
issues were all addressed on the merits, and there was no 
stated requirement to submit new and material evidence to 
reopen a previously denied claim.  On the same day, the 
veteran's representative provided a VA Form 1-646, Statement 
of Accredited Representative in Appealed Case.  In this, all 
three issues were addressed.  

The issue of entitlement to service connection for a left 
knee disorder has been properly developed for appellate 
purposes, and is before the Board for review.  Appellate 
consideration of the issues of entitlement to service 
connection for the other two disorders, the facial nerve 
injury and the residuals of a concussion, will be deferred 
pending completion of the actions requested in the REMAND 
portion of this decision.

FINDINGS OF FACT

1.  The evidence of record demonstrates that a left knee 
disorder was present prior to service.  

2.  The veteran has not presented medical evidence tending to 
show that there was a permanent increase in the underlying 
left knee disorder during service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was examined in August 1963, for the purpose of 
entry onto active duty.  No history of lower extremity 
disability was reported, and, on examination, there were no 
abnormalities of the lower extremities.  When the veteran was 
seen in October 1963, he gave a history of injury to both 
knees when he was 11 years old.  Since that time, he had had 
repeated episodes of trauma with swelling and tenderness.  
The orthopedist concluded that this history represented 
Osgood-Schlatter's disease.  The veteran was to be placed in 
a cast and return in three weeks for removal of the cast.  
When the cast was removed, he did not have any tenderness in 
the knee, but had some weakening in the quadriceps.  

In December 1970, the veteran's left knee gave out and he 
fell, hurting his left ankle.  Swelling was present in the 
left ankle when he was furnished with an orthopedic 
consultation.  He was instructed in walking with crutches.  

The veteran underwent a periodic examination in July 1971, at 
which time there were no neurologic abnormalities or 
abnormalities of the lower extremities.  

No additional pertinent treatment is reflected in the record.  
When the veteran was examined in January 1977, for the 
purpose of separation from service, the automobile accidents 
and treatment for Osgood-Schlatter disease was reported.  
There were no neurological abnormalities, and no 
abnormalities of the lower extremities were reported.  

Subsequent to service, the veteran was treated at VA medical 
facilities.  In a November 1995 treatment note, the veteran 
reported left knee pain.  No abnormalities were noted on 
examination.  On treatment the following day, he reported a 
multiyear history of left knee pain, particularly with use 
activity.  He stated that he had been hit with a mess tray 
while in service.  The assessment included apparent history 
of degenerative joint disease of the left knee.  In July 1997 
he underwent an additional consultation.

The veteran provided a report of annual physical inspection 
during high school.  According to the report, his posture was 
good and vision was good in both eyes.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

The threshold question which must be resolved with regard to 
any claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Moreover, where the determining issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).  Where the determining issue is a 
question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  There must be competent evidence of current 
disability (a medical diagnosis), of an incurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for the Federal Circuit 
has recently affirmed the principle that if an appellant 
fails to submit a well-grounded claim, the VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997); 38 C.F.R. § 3.159(a).

The veteran contends that service connection is warranted for 
a left knee disorder.  In reviewing this claim, the Board 
must first consider whether a left knee disorder was present 
prior to service.  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable (obvious or manifest) evidence establishes 
that the injury or disease existed before service. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); 
Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran was examined in August 1963, for the purpose 
of entry onto active duty, he did not give any history of 
left knee symptomatology prior to service.  No abnormalities 
of the lower extremities were reported on examination.  
Hence, the veteran must be presumed to have been in sound 
condition with regard to the left knee upon enlistment.  The 
Board must now consider the evidence to determine if there is 
clear and unmistakable evidence that a left knee disorder 
existed prior to service.  

The veteran was seen in November 1963, very shortly after his 
entry onto active duty.  At that time, the veteran gave a 
history of osteochondroma of the left leg, dating back five 
years, and of injury to his knees dating back to when he was 
eleven years old.  The consultant concluded that the 
symptomatology shown on examination represented untreated 
Osgood-Schlatter disease.  

History given for the purpose of treatment must be afforded 
great probative weight than that provided in conjunction with 
the entrance examination.  In this case, the veteran gave a 
clear history of a preservice disorder, which the examiner 
concluded was the result of an organic disease.  The Board 
has noted the report of examination prior to service, at 
which time the veteran's posture was reported to be normal.  
However, no specific comments pertaining to the knees are 
reflected upon the report.  

In view of the fact that very shortly after service, an 
organic knee disorder was reported and a significant history 
given which was judged by the treating physician to be 
consistent with the veteran's clinical presentation, the 
Board finds that the presumption of soundness has been 
rebutted, and that a left knee disorder preexisted service.  

Having so concluded, the Board must determine if the veteran 
has submitted a well grounded claim on the issue of service 
connection on the basis of aggravation.  Service connection 
may be granted for a disability that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991).  A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  The Court, in Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991), specifically indicated that the 
question to be answered is whether the condition increased in 
severity.  It is not sufficient to indicate that there was a 
temporary worsening of the symptoms.  See also Crowe v. 
Brown, 7 Vet. App. 238 (1994).

A review of the evidence indicates that when the veteran was 
examined in July 1971, after initial treatment in service, 
there were no abnormalities of the lower extremities.  
Similar findings were reached when the veteran was examined 
in January 1977, for the purpose of separation from service.  
Post service treatment showed the presence of degenerative 
joint disease many years after service, without any 
indication that this was an increase in the severity of the 
preexisting disorder.  Accordingly, the Board finds that 
there is no medical evidence to support a conclusion that the 
preexisting left knee disorder increased in severity during 
the veteran's period of service.  Under such circumstances, 
his claim for service connection on the basis of aggravation 
is not plausible, and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

Service connection for Osgood-Schlatter's disease of the left 
knee is denied.  


REMAND

As described above, service connection for residuals of a 
facial nerve injury and residuals of a concussion was denied 
in an April 1996 rating action.  The veteran was notified of 
this decision on April 15, 1996.  A statement, received on 
April 15, 1997, was accepted as a Notice of Disagreement, and 
a Statement of the Case was issued on June 26, 1997.  Under 
the provisions of 38 C.F.R. § 20.302, the veteran had sixty 
days from the issuance of the Statement of the Case, or until 
August 26, 1997, to submit a timely substantive appeal.  A 
review of the claims file by the Board fails to reveal any 
correspondence or communication from the veteran which could 
reasonably be interpreted as a substantive appeal within this 
time frame, however.  

Although it does not appear that a timely substantive appeal 
was filed, the RO issued a Supplemental Statement of the Case 
addressing the merits of these two issues in August 1998 and 
subsequently certified both issues to the Board as being in 
appellate status.  The RO has not rendered an initial 
adjudication as to whether the veteran has filed a 
substantive appeal pertaining to these issues and, indeed, 
has not provided notice to the veteran that his appeal may be 
lacking in this manner.  It follows therefore that the 
veteran has not been provided with the opportunity to provide 
argument on the timeliness issue and has not, in fact, done 
so.

Before the Board may dismiss an appeal because an appellant 
failed to file a timely substantive appeal, the Board should 
consider whether the appellant has been given adequate notice 
and an opportunity to submit evidence and argument on that 
question, as well as an opportunity to address that question 
at a hearing.  VAOPGCPREC 9-99 (August 18, 1999); also see 
Sutton v. Brown, 9 Vet. App. 553 (1996).  As set forth above, 
in this case, the veteran has not yet had any of these 
opportunities.  Therefore, a remand is required to satisfy 
these due process considerations.  The case is therefore 
REMANDED to the RO for the following actions: 

The RO should render an initial decision 
as to whether the veteran has filed 
timely substantive appeals as to the 
issues of entitlement to service 
connection for residuals of a facial 
nerve injury and residuals of a 
concussion, providing the veteran with 
appropriate notice to include a 
supplemental statement of the case 
setting forth the governing law and 
regulations.  The veteran should be 
specifically invited to submit argument 
pertaining to whether he filed timely 
substantive appeals and provided with a 
reasonable time frame for doing so. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

